DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1, 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The following claims objected to because of the following informalities:  
In Claim 2-16, the claim preamble begins with “a spacecraft according to…” and should read “the spacecraft...”  
Claims 1, 13, 14, 15, 16 recite “being”. The terms “being” are not positive limitations inasmuch as the terms including the word "being" are passive and thus do not serve to clearly limit the structure in an active sense.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims will be examined as best understood.
Claim 1 line 13, and line 20 recites “a deployed position”. Not clear if this is the same as “a deployed position” recited earlier in the claim. Should this read the deployed position? Claim 5 recites a similar limitation as above and is similarly rejected.
Claim 1 line 14 recites “fixed to at least one side wall”. Not clear if this is the same as “flat side wall” recited earlier in the claim.
Claim 6 recites “a base wall” in 2. Not clear if this is the same as the base wall recited in claim or an addition base wall.
Claim 9 recites “at least one main radiator carried by a base wall”. However in the figures 3, 10, 11, the main radiator, 44, and base wall, 32, appear to be the same object. Is the main radiator part of or formed in the base wall? Is the main radiator a separate structure on top of the base wall? 

Claim 12, 14 and 15 recite a similar limitation as above including “the plane of the base wall carrying a main radiator”, “one main radiator carried by a base wall,” and is similarly rejected.
Claim 13 recites “four posts extending in a direction perpendicular to the base walls, said posts being distributed at the vertex of a parallelogram”. Not clear where the posts are located. Does this mean the posts are located at a vertex or vertices of the parallelogram? Is the support structure considered the parallelogram? 
Claim 13 recites the limitation “the vertex of a parallelogram". There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites “said polygonal cross-section being a cross-section among a…” Not clear. Does this limitation mean the same as “chosen from the following groups?”
Claim 14 recites “a cross-section forming any polygon”. The limitation is indefinite as the metes and bounds of “any polygon” cannot be determined.  
Claim 14 recites the limitation “the plane of the base wall". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 rejected under 35 U.S.C. 103 as being unpatentable over Helmer et al (10053240) in view of Heidmann et al (EP0260442).
In regards to claim 1, Helmer discloses a spacecraft, comprising:
a support structure (Fig. 1 ref. 110) having two base walls arranged parallel to and at a distance from one another (Fig. 1 ref. 110, top and bottom walls, structure also seen in view A-A) and at least three flat side walls fixed to the base walls (ref. 110 left, right and front facing walls), 
at least one main communication antenna (ref. 130) comprising:
at least one radiating element (ref. 160) carried by at least one flat side wall (Fig. 1 ref. 110, right side wall with ref. 160 attached), said at least one radiating element having a central axis of radiation (AC-AC) (Fig. 1 detail D axis from ref. 160 towards ref. 130), said at least one radiating element being able to emit or receive radiofrequency waves (ref. 130 disclosed as antenna reflector, ref. 160 disclosed as feed element, accordingly able to emit and or receive radiofrequency waves),
a movable arm (ref. 150) able to move between a deployed position (Fig. 1 detail D) and a folded position (Fig. 1 detail A),
a reflector carried by the movable arm (ref. 130 disclosed as antenna reflector), said reflector being suitable for reflecting or receiving radiofrequency waves in a direction of emission (DE), when the movable arm is in a deployed position (ref. 130 disclosed as antenna reflector, accordingly able to reflect and or receive radiofrequency waves in a direction of ref. 130),
wherein said at least one radiating element is fixed to at least one side wall Fig. 1 ref. 110, right side wall with ref. 160 attached 
Helmer does not expressly disclose:
the central axis of radiation (AC-AC) of the radiating element is arranged perpendicularly to said at least one side wall carrying said at least one radiating element, so that the central axis of radiation (AC-AC) of the radiating element is arranged perpendicularly to said at least one side wall carrying said at least one radiating element and in that the movable arm is shaped so that an offset angle (Beta) of between 25° and 65° is formed between said at least one side wall carrying said at least one radiating element and the direction of emission (DE), when the movable arm is in a deployed position.
Heidmann teaches that the central axis of radiation (AC-AC) of the radiating element is arranged perpendicularly to said at least one side wall carrying said at least one radiating element (Fig. 1 ref. 6 emits ref. 10 perpendicular to top surface of ref. 1).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Helmer with Heidmann by providing the central axis of radiation (AC-AC) of the radiating element is arranged perpendicularly to said at least one side wall carrying said at least one radiating element in order to more accurately aim the signal onto the reflector. 
Further it would have been obvious to one having ordinary skill in the art at the time the invention was made to shape or move the arm so that an offset angle (Beta) of between 25° and 65° is formed between said at least one side wall carrying said at least one radiating element and the direction of emission (DE), when the movable arm is in a deployed position in order receive signal in the reflector without reorienting the body of the satellite, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 2, Helmer as combined discloses a spacecraft according to claim 1, but does not expressly disclose: wherein the offset angle (B) is between 35° and 55°.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the offset angle (B) is between 35° and 55° in order to have the reflector aimed towards a signal source, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 3, Helmer as combined discloses spacecraft according to claim 2, but does not expressly disclose: wherein the offset angle (B) is equal to 45°.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the offset angle (B) is equal to 45° in order for the reflector to receive the strongest signal, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

In regards to claim 4, Helmer as combined discloses a spacecraft according to claim 1, but does not expressly disclose: wherein two adjacent flat side walls directly attached to each other each carry at least one radiating element having a central axis of radiation (AC-AC) perpendicular to the side wall which carries them.
However, It would have been obvious to one having ordinary skill in the art at the time the invention was made locate one of the radiating elements on an flat side wall adjacent to and directly attached another flat side wall with a radiating emitter with each radiating element having a central axis of radiation (AC-AC) perpendicular to the side wall which carries them in order to allow the satellite to receive signals when the satellite is out of orientation with regards to angle of incoming signals, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

In regards to claim 5, Helmer as combined discloses a spacecraft according to claim 1, wherein the support structure comprises four flat side walls fixed perpendicularly to each other so as to present a 
Helmer as combined dose not expressly disclose: the four flat side walls fixed perpendicularly to each other so as to present a square cross-section. However, it would have been obvious to make the four flat side walls fixed perpendicularly to each other to present a square cross-section in order to better fit a plurality of satellites into a fairing of a launch vehicle. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Helmer as combined does not expressly disclose: wherein a diagonal (D) connecting two opposite corners of said square cross-section extends along the direction of emission (DE) of the reflector, when the movable arm is in a deployed position. However, It would have been obvious to one having ordinary skill in the art at the time the invention was made for a diagonal (D) connecting two opposite corners of said square cross-section to extend along the direction of emission (DE) of the reflector, when the movable arm is in a deployed position in order to allow the satellite to receive signals when the satellite is out of orientation with regards to angle of incoming signals, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claim 6, 7 rejected under 35 U.S.C. 103 as being unpatentable over Helmer, Heidmann as applied to claim 1 above, and further in view of McKinnon et al (20100243817).
In regards to claim 6, Helmer as combined discloses a spacecraft according to claim 1, but does not expressly disclose: 
further comprising at least one main radiator carried by a base wall (Fig. 2 ref. 52, wall adjacent reflector mount wall, accordingly base wall) and a heat transfer device comprising at least one L-shaped device for transporting heat by fluid (ref. 73, [0032] discloses "L-shaped", [0049] discloses fluid), said device for transporting heat having a first rectilinear portion in direct thermal contact with the base wall carrying the main radiator (as seen in Fig. 2, ref. 73 in contact with ref. 52), a single bent portion (bend at ref. 110, [0032] discloses "L-shaped"), and a second rectilinear portion in direct thermal contact with said at least one radiating element and the flat side wall carrying said at least one radiating element (ref. 72 in contact with wall/surface mounting reflectors, seen in Fig. 1, accordingly a flat side wall, ref. 72 in direct contact with surface ref. 38 and direct thermal contact with elements on this wall including radiating elements).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Helmer with McKinnon by providing a heat transfer device comprising at least one L-shaped device for transporting heat by fluid, said device for transporting heat having a first rectilinear portion in direct thermal contact with the base wall carrying the main radiator, a single bent portion, and a second rectilinear portion in direct thermal contact with said at least one radiating element and the flat side wall carrying said at least one radiating element in order to remove heat and avoid damage to payload components. 

In regards to claim 7, Helmer as combined discloses a spacecraft according to claim 6, but does not expressly disclose: wherein said flat side wall carrying said at least one radiating element comprises at least one lateral cutout (Fig. 9 cutout seen not referenced), and wherein said bent portion of the device for transporting heat is engaged in said lateral cutout (heat pipes ref. 471 engaged in cutout), the second rectilinear portion extending over an outer face of said flat side wall carrying said at least one radiating element (as seen in Fig. 9 ref. 471 comprises also a portion with flat section of surface).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Helmer with McKinnon by providing the flat side wall carrying said at least one radiating element comprises at least one lateral cutout, and wherein said bent portion of the device for transporting heat is engaged in said lateral cutout, the second rectilinear portion extending over an outer face of said flat side wall carrying said at least one radiating element in order to allow the heat pipes a return route into the interior of the satellite to couple with heat exchangers or pumps. 

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Helmer, Heidmann as applied to claim 1 above, and further in view of Hentosh et al (7762499).
In regards to claim 8, Helmer as combined discloses a spacecraft according to claim 1, but does not expressly disclose as taught by Hentosh: comprising at least one electronic amplification component suitable for amplifying electrical signals transmitted to said at least one radiating element (ref. 32 C3:35 “Components 32 may include electrical components such as amplifiers”), and a housing comprising said at least one radiating element and said at least one electronic amplification component (Fig. 3 ref. 30).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Helmer with Hentosh by providing at least one electronic amplification component suitable for amplifying electrical signals transmitted to said at least one radiating element, and a housing comprising said at least one radiating element and said at least one electronic amplification component in order to boost signal received by the satellite.

Claim 13, 16 rejected under 35 U.S.C. 103 as being unpatentable over Helmer, Heidmann as applied to claim 1 above, and further in view of Poncet et al (20180111707).
In regards to claim 13, Helmer as combined discloses a spacecraft claim 1, but does not expressly disclose as taught by Poncet: wherein the support structure comprises: four posts (Fig. 2 ref. 12) extending in a direction perpendicular to the base walls (Fig. 2 ref. 12 perpendicular to top plane/base wall), said posts being distributed at the vertex of a parallelogram (ref. 12 located at vertices of square parallelogram in Fig. 2), and a reinforcing structure rigidly connecting the four posts to a same center (ref. 17).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Helmer with Poncet by providing the system of four posts of Poncet extending in a direction perpendicular to the base walls, said posts being distributed at the vertex of a parallelogram, and a reinforcing structure rigidly connecting the four posts to a same center in order to add strength the satellite support structure and provide locations where the satellites can be stacked on one another. 

In regards to claim 16, Helmer as combined discloses a stack of multiple spacecraft according to claim 13, comprising at least two spacecraft arranged one on top of another (Poncet Fig. 8), each post of a first spacecraft being carried by a post of the second spacecraft (Poncet Fig. 12 discloses connectors at the end of each post for stacking), the posts of each spacecraft extending in the same direction (Poncet Fig. 8 satellites ref. 1 oriented in same direction, accordingly posts ref. 12 extending in the same direction).

Claim 9, 10, 11, 12, 14, 15 rejected under 35 U.S.C. 103 as being unpatentable over Helmer, Heidmann as applied to claim 1 above, and further in view of Caplin (5806800).
In regards to claim 9, Helmer as combined discloses a spacecraft according to claim 1, but does not expressly disclose: further comprising at least one main radiator (Fig. 3 ref. 70) carried by a base wall (C3:37 “fixed radiators are employed on the sides of the satellite”) and at least one auxiliary radiator (Fig. 3 ref. 64) mounted to pivot between a folded position in which the auxiliary radiator is arranged parallel to and adjacent to the main radiator (folded position of radiators seen in Fig. 2), and
an unfolded position in which the auxiliary radiator extends substantially as an extension of the main radiator (as seen in Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Helmer with Caplin by providing at least one main radiator carried by a base wall and at least one auxiliary radiator mounted to pivot between a folded position in which the auxiliary radiator is arranged parallel to and adjacent to the main radiator, and an unfolded position in which the auxiliary radiator extends substantially as an extension of the main radiator in order to dissipate heat and prevent thermal damage to payload devices.

In regards to claim 10, Helmer as combined discloses a spacecraft according to claim 9, but does not expressly disclose: wherein said at least one auxiliary radiator has the general shape of a triangle. It would have been an obvious to make the different portions of the at least one auxiliary radiator to have the general shape of a triangle in order to cover an optimum amount of space needed to dissipate heat from the payload components. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

In regards to claim 11, Helmer as combined discloses a spacecraft according to claim 10, wherein one of the vertices of the triangle is truncated (Caplin Fig. 12, edge vertex of ref. 62 seen with truncated corner) and defines an edge mounted to pivot relative to the main radiator (Caplin Fig. 12, truncated edge of ref. 62 pivots as seen in movement of panels Figs. 2 and 3).

In regards to claim 12, Helmer as combined discloses a spacecraft claim 1, but does not expressly disclose as taught by Caplin: further comprising at least one main radiator carried by a base wall (Fig. 3 ref. 70), and wherein said at least one main radiator comprises at least three corners (as seen in Fig. 3), 
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Helmer with Caplin by providing at least one main radiator carried by a base wall, and wherein said at least one main radiator comprises at least three corners in order to dissipate heat and prevent thermal damage to payload devices.
Helmer as combined does not expressly disclose: wherein at least one corner of the main radiator is truncated along a section plane parallel to the direction of emission (DE). It would have been an obvious to make the at least one corner of the main radiator truncated along a section plane parallel to the direction of emission (DE) in order to reduce weight or the space occupied by the satellite the launch vehicle fairing. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

In regards to claim 14, Helmer as combined discloses a spacecraft according to claim 1, wherein the support structure has a polygonal cross-section in a section plane parallel to the plane of the base wall (Helmer polygonal cross-section seen in Fig. 1 detail D),
said polygonal cross-section being a cross-section among a triangular cross-section, a rectangular cross-section (Helmer rectangular cross-section seen in Fig. 1 detail D), a square cross-section, a trapezoidal cross-section, a pentagonal cross-section, a hexagonal cross-section, or a cross-section forming any polygon.
Helmer as combined does not expressly disclose: the base wall carrying a main radiator.
Caplin teaches a main radiator in a base wall (Fig. 3 ref. 70, Fig. 1 discloses main radiator in wall adjacent wall with reflector, ref. 20, accordingly a base wall).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Helmer with Caplin by providing the base wall carrying a main radiator in order to dissipate heat and prevent thermal damage to payload devices.

In regards to claim 15, Helmer as combined discloses a launcher (Helmer seen in Fig. 1 detail A launcher/spacecraft), comprising a fairing (Helmer ref. 1000 in Fig. 1) and at least one spacecraft (Helmer seen in Fig. 1 detail A spacecraft) according to claim 1 under the fairing and 
Helmer as combined does not expressly disclose: at least one main radiator carried by a base wall.
Caplin teaches a main radiator in a base wall (Fig. 3 ref. 70, Fig. 1 discloses main radiator in wall adjacent wall with reflector, ref. 20, accordingly a base wall).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify Helmer with Caplin by providing at least one main radiator carried by a base wall in order to dissipate heat and prevent thermal damage to payload devices.
Helmer as combined does not expressly disclose: said main radiator being arranged perpendicularly to the direction of launch (AL). It would have been obvious to one having ordinary skill in the art at the time the invention was made for the main radiator to be arranged perpendicularly to the direction of launch (AL) in order to optimize space within the fairing as well as prevent damage to the radiator during launch, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure cited on PTO 892. The cited references display different arrangements of signal reflectors as well as different arrangements of thermal devices on the exterior of the satellite.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798.  The examiner can normally be reached on M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.R./           Examiner, Art Unit 3642                                                                                                                                                                                             

/MEDHAT BADAWI/           Primary Examiner, Art Unit 3642